This opinion is subject to administrative correction before final disposition.




                               Before
                  WOODARD, HITESMAN, and KOVAC,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                 Jose A. GALLARDO-RAMIREZ
                   Airman Recruit (E-1), U.S. Navy
                             Appellant

                             No. 201900064

                          Decided: 20 June 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judge: Jonathan T. Stephens, JAGC, USN. Sentence ad-
 judged 5 November 2018 by a special court-martial convened at Naval
 Base San Diego, California, consisting of a military judge sitting
 alone. Sentence approved by convening authority: confinement for 10
 months, and a bad-conduct discharge.

 For Appellant: Captain Scott F. Hallauer, JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
             United States v. Gallardo-Ramirez, No. 201900064


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2